Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5-6, 8-9, 15, 19-21, 24, 25, 27, 29, 33, 36-41, and 45-46 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of compound 41 of claim 38 in the reply filed on January 18, 2022 is acknowledged. The elected species was not found in the search and is allowable. 
Applicants state that “Claims 1, 3, 6, 8, 15, 20, 24, 25, 33, 36, 38, 39, 40, 41, 45, and 46 read on the elected species.” The search was expanded to embrace compounds of formula II’ according to claim 1 wherein ring B is a 5-membered heteroaryl having 1-3 nitrogen atoms (with the remaining atoms being carbon) -Y2-R3 represents -N-azetidinyl, -N-pyrrolidine or -N-piperidinyl optionally forming a spirocyclic ring system.
Claim 2 and subject matter not falling under the genus indicated as having been searched is withdrawn from consideration.
 	Applicants are advised of MPEP 803.02 Restriction - Markush Claims [R - 2], fourth and fifth paragraph, where is stated:
	“As an example, in the case of an application with a Markush - type claim drawn to the compound C - R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, CA, CB, CC, CD, or CE. The Markush - type claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush - type claim and claims to the elected species shall be rejected, and claims to the non-elected species would be held withdrawn from further consideration. As in the prevailing practice, a second action on the rejected claims would be made final.” (Emphasis added).
	On the other hand, should no prior art be found that anticipates or renders obvious the elected species, the search of the Markush-type claim will be extended. If prior art is found that anticipates or renders obvious the Markush-type claim with respect to a non-elected species, the 

Improper Markush Rejection
	Claims 1, 3, 5-6, 8-9, 15, 19-21, 24, 25, 27, 29, 33, 36, 38-41, and 45-46 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The variables X1, X2, A, B, Y2 and R3 are defined in such a way that they keep changing the core of the compound that determines the classification. By changing these values, several patentably distinct and independent compounds are claimed. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The structural formula II’ does not have a significant structural feature that is shared by all of its alternatives which is inventive. The structure has only a ring fragment as common. This feature is not inventive. Compounds embraced by formula II’ are so diverse in nature that a prior art anticipating a claim with respect to one member under 35 USC 102 would not render obvious the same claim under 35 USC 103. This is evidentiary of patentably distinct and independent inventions.
	Limiting the claims to the group above that has been searched would overcome this rejection.
Claim Objections
Claim 37 is objected to because of the following informalities:  The claim does not end with a period to indicate the end of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “heterocycloalkyl” is not normal nomenclature. Is a saturated heterocycle intended or is a heterocycle-alkyl- intended? The kinds and number of heteroatoms present is not known. A clarification is required. Similarly, the group “heteroaryl” and “heterocyclyl” are indefinite because it is not known how many and what kind of heteroatoms are involved.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 3, 5-6, 8-9, 15, 19-21, 24, 25, 27, 29, 33, 36-41, and 45-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutically acceptable salt of the compound of formula II’, does not reasonably provide enablement for solvates and hydrates thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Applicants have not shown how one skilled in the art can arrive at a given solvate or hydrate. None of the compounds made are crystallized out as solvates or hydrates. Arriving at a given solvate is not routine experimentation because it is unpredictable. One cannot make any solvate or hydrate of a compound. 
	Solvates or hydrates are different chemical entities, they are not just impurities included in a compound. Pharmaceutically acceptable salts are additions and therefore not the same. Additions are obvious variation “after” the compounds are obtained, thus, can be allowed with the compounds.  Solvates or hydrates must be obtained at the time the invention was made. If  Applicants do not have the solvates or hydrates at the time the invention was made, they are not in possession of them because they are unpredictable.   

Claims 40 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
	The how to use portion of the statute has not been met. This means that Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician 
Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure. Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.
	As the Supreme Court said in Brenner v. Manson, 148 USPQ at 696:  “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”  As U.S. Court of Customs and Patent Appeals stated In re Diedrich 138 USPQ at 130, quoting with approval from the decision of the board: “We do not believe that it was the intention of the statutes to require the Patent Office, the courts, or the public to play the sort of guessing game that might be involved if an applicant could satisfy the requirements of the statutes by indicating the usefulness of a claimed compound in terms of possible use so general as to be meaningless and then, after his research or that of his competitors has definitely ascertained an actual use for the compound, adducing evidence intended to show that a particular specific use would have been obvious to men skilled in the particular art to which this use relates.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cai et al. (US 6,921,762). The claim reads on the compounds in column 20 and many Examples (The compounds of Examples 33, 48, 60, 60a are reproduced below).
RN   534602-60-3  CAPLUS
CN   2-Pyrrolidinemethanol, 1-[8-(2-naphthalenyl)-7-(4-
     pyridinyl)[1,2,4]triazolo[1,5-c]pyrimidin-5-yl]-, (2R)-  (CA INDEX NAME)

    PNG
    media_image1.png
    266
    366
    media_image1.png
    Greyscale

RN   534602-67-0  CAPLUS
CN   2-Pyrrolidinemethanamine, N-(1-methylethyl)-1-[8-(2-naphthalenyl)-7-(4-
     pyridinyl)-1,2,4-triazolo[4,3-c]pyrimidin-5-yl]-  (CA INDEX NAME)

    PNG
    media_image2.png
    285
    366
    media_image2.png
    Greyscale

RN   534602-75-0  CAPLUS
CN   2-Pyrrolidinemethanamine, N-(1-methylethyl)-1-[8-(2-naphthalenyl)-7-(4-
     pyridinyl)imidazo[1,2-c]pyrimidin-5-yl]-  (CA INDEX NAME)

    PNG
    media_image3.png
    285
    366
    media_image3.png
    Greyscale
.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 12, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624